On trial of the above-captioned case in.the Superior Court in Penobscot County, to recover damages for personal trespasses declared to have been done the plaintiff by the defendant, the verdict was for the plaintiff in the sum of $1289.16.
Now the defendant argues the plain failure of the evidence to support the verdict, and on this sole ground relies for its voiding, but the record carries believable and jury-believed evidence on which and without prepossession or other considerations than those belonging to it, the verdict was fairly and consistently founded, wherefore the argued motion for a new trial lacks basis. Motion overruled.